Citation Nr: 0818265	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-13 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2007 
and December 2007, the Board remanded for further 
development. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has PTSD related to a verified in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2005 and April 2005, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In May 2006 and June 
2007, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Analysis

The veteran essentially contends that he has PTSD related to 
in-service stressors.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others;" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV) at 427-28.  These 
criteria are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In this case, the evidence demonstrates that the veteran has 
been diagnosed with PTSD.  There are several clinical records 
showing treatment of and assessment for PTSD.  However, the 
clinical records do not directly address the stressor that 
brought on the diagnosis, and are mostly vague, referring to 
military or the Republic Vietnam experiences, without 
specifying the actual stressor.  A June 2007 VA examination, 
which included a review of the entire claims folder and cited 
to the single stressor that has been corroborated, concluded 
that the veteran did not meet the DSM-IV criteria for PTSD.  
An August 2007 report by a VA staff psychiatrist concluded 
that the veteran had PTSD and cited to "military 
experiences" and guarding the "perimeter".  There was no 
mention of the single corroborated stressor that the veteran 
himself has identified as his primary inservice stressor.  

There is no corroborative evidence reflecting that the 
veteran served in combat.  He did not receive medals 
indicative of combat service.  His military occupational 
specialty was cook.  He received a Bronze Star Medal, but 
this was awarded for his meritorious service and not for 
valor in combat.  Absent supporting evidence, the Board finds 
that the veteran did not participate in combat against the 
enemy.  

The veteran has described several stressors.  In an August 
2005 memorandum, an official at the RO summarized the 
veteran's claimed stressors and found that their vague 
nature, with lack of details, precluded any meaningful 
attempt to verify that the incidents took place.  In February 
2007, the veteran described some of his previously claimed 
stressors and added several others, but again the description 
lacked sufficient information to provide a meaningful search.  
However, the veteran asserts that his position as a member of 
the Human Relations Council exposed him to other 
servicemen's' stressors and that the death and disappearance 
of his fellow servicemen deeply affected him as he knew them 
personally as a result of his position.  A recommendation 
letter dated in April 1971 notes the veteran's role as a 
member of the Human Relations Council.  Thus, the veteran's 
role as a member of the Human Relations Council has been 
corroborated. 

Turning to the question of whether the veteran has PTSD that 
is causally related to an in-service stressor that has been 
corroborated, the relevant evidence includes the June 2007 VA 
examination report for which the claims folder was reviewed 
and noted that the veteran did not meet the criteria for a 
PTSD diagnosis.  The examiner explained that the veteran's 
position as a member of a Human Relations Council was not 
described by the veteran as a valid stressor sufficient to 
produce PTSD.  The examiner concluded that he could not form 
a link between the veteran's stressor description and his 
current symptoms.  This assessment is consistent with the 
report of an October 1995 VA examination which noted similar 
duties in addition to the veteran's military occupational 
specialty of cook.  That report reflects that the veteran 
enjoyed this work in the Republic of Vietnam, had no special 
problems and got along with the population.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the June 2007 VA examination report is 
the most probative evidence regarding his claim of service 
connection for PTSD, and should be afforded greater weight 
than the findings of PTSD in the VA treatment records that 
were related to military or Vietnam experiences.  The 
examination was done in conjunction with review of the claims 
folder, and specifically cited to the corroborated stressor 
of being a member of Human Relations Council.  None of the 
other clinical records noted that the respective clinicians 
reviewed the claims folder or any other objective evidence, 
other than the veteran's own statements as to stressors in 
service.  The Board notes that no other stressor than being a 
member of Human Relations Council has been verified, as 
discussed above.  Accordingly, those treatment records noting 
PTSD due to military experiences are insufficient to show a 
nexus between PTSD and a verified in-service stressor as the 
diagnoses of PTSD were not predicated on a verified in-
service stressor.  Thus, the Boards finds the June 2007 VA 
examination report, finding that a stressor verified by VA 
(i.e. being a member of a Human Relations Council) was not 
sufficient to produce PTSD and there was no nexus between the 
veteran's current symptoms and his stressor description, is 
more probative than the various VA treatment records. 

Since the Board finds that the medical evidence of record 
does not establish a link between the current symptomatology 
and the claimed in-service stressor, service connection for 
PTSD is not warranted. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  More over, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has PTSD related to a verified in-service stressor) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


